Citation Nr: 9909033	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran had active service from November 1974 to 
December 1986.

The issue of entitlement to an increased evaluation for 
tension headaches is discussed in the REMAND section of this 
decision following the ORDER below.


FINDING OF FACT

The veteran has a chronic adult adjustment disorder which 
originated in active service.


CONCLUSION OF LAW

Chronic adult adjustment disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

The veteran's claim for service connection for a psychiatric 
disorder is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's September 1974 entrance examination did not 
disclose any psychiatric abnormality.  A May 1979 service 
medical record notes that the veteran was seen by a military 
psychiatrist for complaints of physical abuse secondary to 
feelings of frustration.  The psychiatrist's impression was 
that the veteran's problems were a defensive reaction due to 
financial problems, and his case was closed.

In January 1986, the veteran again sought mental health 
treatment with a chief complaint of "I'm confused."  He was 
hospitalized for a little over two weeks.  The veteran 
related that his psychiatric problems began about one and a 
half years previously, upon his divorce and transfer to a 
continental United States duty station.  The veteran related 
to a military physician that his ex-wife had remarried, and 
that she, as well as their three children, were to relocate 
to Germany with her new husband.  The veteran's family 
situation apparently depressed him, and frequent crying 
spells were related.  Some suicidal thoughts were also 
recorded.  The veteran related his previous psychiatric 
treatment for a short temper and irritability, and that he 
had had occasional headaches throughout his life when facing 
stressful situations.

Upon mental status examination, the veteran displayed 
psychomotor retardation.  Further, his affective expression 
was restricted and sad, and his mood was "empty."  Speech 
was slow and deliberate, and his thought processes were goal 
directed.  While suicidal ideation was present, homicidal 
ideation was not.  

The military physician continued that there was no evidence 
of organic affective difficulties, and the veteran denied 
substance abuse.  Major depression was considered a 
possibility, which was reflected in his vegetative and 
depressive signs.  An adjustment disorder with depressed mood 
was also considered a possible diagnosis.  The physician also 
stated that the veteran's symptoms were in excess of what 
would be expected for most people, ostensibly in response to 
his social stressors.  Moreover, the physician questioned 
whether the veteran's psychiatric problems were a one-time 
response or a pattern of over-reaction to stress, and that 
ostensibly the symptomatology would remit after the stressor 
ended.  

Finally, the military physician noted that the veteran was an 
E6, and that the veteran had served fairly well in the 
military.  The Axis I diagnosis was adjustment disorder with 
depressed mood, acute, manifested by depression and other 
manifestations.  Notably, the physician found that this 
disorder did not exist prior to service.  An Axis II 
diagnosis was not made.

In September 1997, as a result of this claim, the veteran was 
afforded a VA examination.  The examiner had the opportunity 
to review the veteran's claims file, including service 
medical records.  In particular, the examiner referenced the 
January 1986 treatment record, and characterized the military 
physician's evaluation as extensive.  

The VA examiner characterized the veteran as grim, 
hyperactive, restless and apparently anxious.  The veteran 
reported employment as an automobile parts salesman.  The 
veteran further reported the presence of headaches that 
originated during his active service.  As to other 
psychiatric symptomatology, the veteran reported daytime 
fatigue and prolonged sleep latency.  The veteran also 
reported that he felt violent, but not suicidal.  "Roller 
coaster" spirits were also reported.  

Objectively, speech was described as articulate, and facial 
expression was natural.  The examiner also noted that when 
first seen, the veteran appeared to be limp, but his gait 
became normal over the course of the examination.  In 
conclusion, the examiner specifically agreed with the 
military physician's diagnosis of an adult adjustment 
disorder, and further, that the disorder was life-long.  
Finally, the examiner stated that the veteran's headaches 
represented one component of the disorder.

The Board notes that the veteran's psychiatric disorder has 
been characterized by a military physician in 1986 and a VA 
examiner in 1997 as an adjustment disorder.  In addition, the 
VA examiner clearly stated that the currently diagnosed adult 
adjustment disorder is the same as what was diagnosed in 
1986.  Thus, a nexus between the current diagnosis and the 
in-service diagnosis is shown.  Although the examiner who 
performed the September 1997 VA examination found the 
veteran's adult adjustment disorder to be a life-long 
disorder, he clearly did not intend to convey that an adult 
adjustment disorder was present in childhood. In the Board's 
opinion, the examiner's characterization of the disorder as 
life long should be construed as a characterization of the 
disorder as chronic.  Moreover, the veteran's service 
entrance examination did not reflect the presence of any 
psychiatric disorder, and the record does not contain the 
clear and unmistakable evidence required to rebut the 
presumption that no psychiatric disability existed prior to 
the veteran's entrance into service.  See 38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304.  Therefore, service 
connection is warranted for the veteran's chronic adult 
adjustment disorder.  


ORDER

Service connection for chronic adult adjustment disorder is 
granted.


REMAND

The veteran indicated in his January 1998 notice of 
disagreement that he received treatment for his service 
connected tension headaches at a VA medical center.  In his 
substantive appeal dated in May 1998, the veteran indicated 
that he was receiving treatment for both his nonservice-
connected diabetes and his service connected tension 
headaches at the John Cochran VA Medical Center in St. Louis.

A review of the veteran's claims file does not reflect that 
the RO attempted to obtain the above referenced treatment 
records.  Thus, in order to fulfill VA's duty to assist, this 
claim is REMANDED to the RO for the following action:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess records pertinent to his 
claim.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records to 
include records pertaining to 
treatment of the veteran at the John 
Cochran VA Medical Center.

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's headache 
disability.  Any indicated studies 
should be performed.  In addition, 
the examiner should elicit pertinent 
history from the veteran concerning 
the frequency and severity of his 
headaches.  The examiner should also 
provide an opinion concerning the 
impact of the disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims 
file must be made available to the 
physician for proper review of the 
medical history.  The examination 
report is to reflect that such a 
review of the claims file was made.  
The examination report must be 
typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
The RO should consider whether the 
case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to the issue addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


